Citation Nr: 0841091	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  97-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy, including as a result of exposure to Agent 
Orange.  

2.	Entitlement to special monthly compensation (SMC) on 
account of the need for the regular aid and attendance of 
another, or being housebound.  

3.	Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  

4.	Entitlement to an effective date earlier than June 2, 1999 
for an award of a 70 percent evaluation for PTSD.  

5.	Entitlement to an effective date earlier than June 2, 1999 
for an award of a total rating by reason of individual 
unemployability.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at several hearings at the RO during 
the pendency of this appeal.  

The case was remanded by the Board in July 2003.  


FINDINGS OF FACT

1.	Peripheral neuropathy was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event, including exposure to Agent 
Orange.  Acute or subacute peripheral neuropathy has not been 
shown.

2.	PTSD is currently manifested by anxiety, depression, a 
tendency to be evasive about his symptoms, nightmares, sleep 
disturbances and intrusive thoughts of Vietnam on a daily 
basis.  

3.	The veteran's established service-connected disability is 
PTSD, rated 70 percent disabling.  He has been found totally 
disabled by reason of individual unemployability due to 
service connected disability.  

4.	Service-connected disabilities have not rendered the 
veteran unable to independently perform daily functions of 
self-care or to protect himself from the hazards and dangers 
incident to his daily environment.

5.	The veteran has no single service connected disability 
ratable at 100 percent disabling and his service-connected 
disabilities have not restricted the veteran to his dwelling 
or immediate premises.

6.	The earliest date it is factually ascertainable that an 
increase in the veteran's PTSD disability had occurred is 
June 2, 1999.  

7.	The earliest date it is factually ascertainable that the 
veteran was totally disabled by reason of individual 
unemployability due to service connected disability is June 
2, 1999.  


CONCLUSIONS OF LAW

1.	Peripheral neuropathy, including acute or subacute 
peripheral neuropathy was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.	The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2008).  

3.	The criteria for special monthly compensation based on a 
need for regular aid and attendance of another person, or 
based on housebound status, have not been met.  38 U.S.C.A. § 
1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350(b), (i), 
3.352(a) (2008).

4.	An effective date for an award of a 70 percent rating for 
PTSD prior to June 2, 1999, is not warranted.  
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(o) 
(2008).  

5.	The proper effective date for an award of a total rating 
based on individual unemployability due to service connected 
disability is June 2, 1999.  38 U.S.C.A. § 5110(a)(b) (West 
2002); 38 C.F.R. § 3.400(o) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in October 2001, December 2001, July 
2003, and July 2006, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  All proper notifications were provided in the July 2006 
VCAA letter.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  Regarding these provisions, VA 
is not required to provide separate 38 U.S.C.A. § 5103(a) 
notice with regard to "downstream" issues, where the notice 
was provided in connection with the original claim; See 
VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004) 
see also Grantham v. Brown, 114 F .3d 1156 (1997).  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The veteran is claiming service connection for peripheral 
neuropathy.  His primary contention is that this disorder is 
related to exposure to the defoliant Agent Orange while he 
served in Vietnam.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including other diseases of the nervous system, may 
be presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  There is also a presumption 
for veterans of the Vietnam conflict for acute or subacute 
peripheral neuropathy.  This is defined as transient 
peripheral neuropathy that appear within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Id.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and Type II Diabetes.  38 C.F.R. § 3.309(e).  
Aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection. See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2001) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, chronic persistent peripheral 
neuropathy, lipid and lipoprotein disorders, gastrointestinal 
and digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
other conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 630-41 (May 20, 2003).

The regulations cited above provide that service connection 
will be established on the basis of defoliant exposure for 
acute and subacute peripheral neuropathy, but not for chronic 
persistent peripheral neuropathy.  After review of the 
record, the Board does not find support for service 
connection of acute of subacute peripheral neuropathy such 
that service connection on the basis of the veteran's service 
in Vietnam is warranted.  Additionally, there is no support 
for a finding that any peripheral neuropathy in the veteran's 
extremities is otherwise related to service.  In this regard, 
it is noted that electrodiagnostic testing performed by VA in 
December 1997 showed disability of the left sural nerve, 
without neuropathy in any other nerve distribution.  Although 
a private physician rendered a diagnosis of suspected 
peripheral neuropathy of the feet, there is no indication 
that the neuropathy is acute or subacute in nature.  
Additional electrodiagnostic testing conducted in June 2000 
was suggestive for lumbar radiculopathy, but negative for 
peripheral neuropathy.  

An examination was conducted by VA in May 2005.  Following 
the examination, in October 2005, the veteran's multi-volume 
claims folder was reviewed for pertinent information.  After 
a second examination, the pertinent diagnosis was sensory 
peripheral neuropathy.  The examiner noted that despite 
normal nerve conduction velocity testing, the veteran's 
complaints could be consistent with small fiber neuropathy.  
The etiology of this was undetermined, but the examiner 
stated that the medical evidence supporting Agent Orange as 
an etiology was limited and the clinical syndrome for VA 
purposes implied the onset of symptoms in a more subacute 
period of time, which was difficult to determine historically 
from the veteran.  

There is no evidence in the record that supports a finding of 
acute or subacute peripheral neuropathy due to Agent Orange 
exposure.  While the veteran has been diagnosed as having 
peripheral neuropathy, this is not the disease process 
contemplated by the regulations governing presumptive service 
connection.  While service connection may be established on 
the basis of direct of presumptive service connection without 
consideration of the Agent Orange regulations, service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran has given sworn testimony to the effect that he 
believes that there is a relationship between service and his 
claimed disability, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under these circumstances service connection 
for peripheral neuropathy is not warranted.  

Service connection for PTSD was granted by rating decision 
dated in December 1993, with a 50 percent evaluation awarded 
at that time.  In April 1998 he submitted a claim for an 
increased evaluation for this disability.  The veteran was 
awarded a 70 percent evaluation, effective on June 2, 1999.  
At that time, he was also awarded a total rating based upon 
individual unemployability due to service connected 
disability.  He has appealed both the 70 percent rating and 
the effective date of both awards.  In addition, he has 
appealed the denial of benefits warranted with the need for 
aid and attendance of another or being housebound.  

Review of the record shows that he was afforded a psychiatric 
examination by VA in December 1998.  At that time, the veteran 
stated that he had been unable to work since 1992.  He was 
entirely focused on physical problems in particular his 
peripheral neuropathy, that rendered him disabled.  He did 
indicate that his "nerves" were worse because he could not 
get "out of the house."  He had considerable difficulty 
identifying psychological or emotional difficulties and was 
not able to relate those to his claim.  The veteran was 
evaluated and underwent psychological testing.  While 
detailing his presenting complaints the examiner stated that 
the veteran had concrete thinking and a tendency to extreme 
rambling and circumstantial speech.  It was thus difficult to 
focus on specific questions.  His complaints included chronic 
pain, anxiety and depression.  He was very focused on his 
exposure to Dioxin and the physical disabilities that had 
resulted from this.  Other presenting complaints included fear 
and described incidents that had occurred during combat in 
Vietnam.  He described persistent nightmares for approximately 
sixteen years.  He did state that these had diminished since 
he had started on medication.  He reported having a recurring 
dream of combat.  He stated that prior to military service he 
was very socially active, but now he did not feel that way.  
Review of the records also revealed intrusive thoughts, 
homicidal impulses toward people who anger him and reported 
auditory hallucinations in the form of voices calling him for 
help.  

On mental status examination, the veteran was noted to be 
essentially cooperative with all procedures administered.  He 
was casually attired with several layers of shirts, which he 
proudly described.  He appeared reasonably comfortable with 
the examination and maintained good eye contact.  He did 
become noticeably angry toward the end of the interview.  His 
thoughts were well-organized and essentially goal directed, 
although he tended to be very circumstantial and wanted to 
tell a story in response to every question.  He became very 
angry at attempts to focus him on specific questions.  He 
presented as very concrete and lacking in psychological 
understanding.  Content of comments were fixed on somatic 
concerns and he expressed considerable resentment and anger 
over his lack of treatment over the years.  Content of 
thoughts in fact sounded significantly paranoid in nature.  
His mood was basically angry and his affect was mildly to 
moderately anxious and irritable.  The results of 
psychological testing were reviewed.  The examiner summarized 
that it was difficult to obtain definitive information from 
the veteran and that the veteran's medical records were not 
available for review.  It was, therefore, not possible to 
determine any change in the current level of the veteran's 
PTSD.  It was evident that the veteran was an individual that 
had serious psychological difficulties and might need further 
evaluation for a psychotic disorder.  The diagnostic 
impressions were PTSD, anxiety disorder, and to rule out a 
psychotic disorder and personality disorder.  A diagnosis of 
degenerative peripheral neuropathy was also made.  It was 
noted that the veteran was unable to work.  His Global 
Assessment of Function (GAF) score was 70.  

The veteran was hospitalized at a VA facility on June 5, 1999.  
At that time, it was noted that he had been transferred from a 
private facility where he had been admitted on June 2, 1999, 
on a holding order that stated that he was disoriented, 
walking out in the road, could not recognized his own son, not 
taking his psychiatric medication, and not taking care of his 
personal needs, including not eating.  He had threatened his 
son and his girlfriend with a gun, although the gun was not 
loaded.  He had also developed grand mal seizures three times 
on June 4, 1999, for which he was given medication.  On 
admission he threatened to kill one of the nurses on the unit 
as he was being helped out of his commode.  Mental status 
examination on admission showed he was alert, ambulant, mildly 
kyphotic, and told his name and age correctly.  He could not 
respond to other questions, and frequently mumbled "That's 
it, that's not it."  He was confused, disoriented, seemed to 
be responding to stimuli.  He sat quietly.  He was not loud, 
aggressive, or hostile and did not appear to be in contact 
with reality.  During the course of his hospitalization the 
veteran started to show changes after several days.  His 
medication was reviewed several times and modified based on 
his behavior.  By the time he was discharged from the 
hospital, he did not show evidence of seizures and his 
psychosis was completely cleared.  His confusion was improved, 
but he still showed deficits in memory.  The pertinent 
diagnoses at discharge were postictal psychosis and PTSD.  His 
GAF score was 21-25.  

VA outpatient treatment records show that the veteran was seen 
in March 2000 at which time he reported that he had felt 
better over the last couple of months.  He stated that his 
mood had been improving and that he had no recent suicidal 
ideation.  He did admit to paranoia, but was vague about this, 
with no clearcut paranoid delusions.  He had no 
hallucinations.  He tried to avoid reminders of Vietnam and 
slept about three hours per night.  On mental status 
examination, the veteran was noted to be quite talkative, very 
rambling and perseverative.  His affect was about the same as 
when last evaluated in November 1999.  His orientation was in 
three spheres, but he was off by three days on the date.  The 
impression was, as before.  

In November 2000, the veteran was afforded an examination by a 
VA physician for the purpose of determining housebound status 
or the need for the aid and attendance of another.  It was 
noted that the veteran did not have limitations of his upper 
or lower extremities and was able to dress and groom himself 
as well as feed himself, but had generalized weakness in his 
lower extremities that required assistance when walking for 
distance.  He had a live-in caregiver who provided assistance 
with meal preparation and with mobility.  He could walk one 
block without the assistance of another person, but did not 
leave the home and did not drive.  The diagnoses included 
PTSD, dysthymia, chronic back pain, degenerative joint disease 
and degenerative disc disease.  The examiner indicated that 
daily skilled services were not indicated.  

A second examination for the purpose of determining housebound 
status or the need for the aid and attendance of another was 
performed by VA in January 2001.  At that time, the examiner 
stated that the veteran's posture and general appearance were 
good and that he had no limitations on his upper or lower 
extremities.  He did have some low back pain, but the primary 
disability was listed as PTSD, with ongoing symptoms of 
depression and chronic pain.  He was not driving and had off 
and on agitation.  He was able to walk without the assistance 
of another person and used no aids such as canes braces or 
crutches.  The diagnosis was PTSD.  The examiner indicated 
that the veteran required the daily personal health care 
services of a skilled provider, without which he would require 
hospital, nursing home or other institutional care.  

VA outpatient treatment records include notes from August 2001 
that show that the veteran was seen for depression and 
paranoid thinking that someone wanted to hurt him.  He had 
ongoing PTSD symptoms such as intrusive memories of war, 
nightmares and poor sleep.  Certain antipsychotic medications 
were recommended, but the veteran refused them.  Rather he 
wished other medications that the staff psychiatrist did not 
believe would be helpful.  When these were refused, the 
veteran became critical and verbally abusive.  This impasse 
continued until November 2001, without adequate resolution.  
When last examined, in October 2001, the veteran was advised 
to undergo inpatient treatment, which was refused.  The 
psychiatrist then indicated that, without the veteran's 
cooperation, nothing more could be accomplished.  

An examination was conducted by VA in October 2005.  At that 
time, it was noted that the veteran did not drive and had not 
done so since 1992.  He stated that he had been unable to 
drive due to PTSD and chronic pain and when pressed for 
further clarification, he spoke of nightmares and sleep 
disruption contributing to his inability to drive.  It was 
noted that he was not bedridden and that he had no significant 
disability with his eyesight.  The veteran and his son, who 
was his caregiver cited several hazards of daily living that 
the veteran needed help with and noted that his anxiety and 
paranoia had contributed to the inability for the veteran to 
live by himself.  These included, unsteadiness due to 
imbalance, which had caused him to fall in the shower and on 
stairways.  The veteran assisted with meal preparation, 
laundering clothes, dressing and medication compliance.  The 
family stated that the veteran was nervous, restless, 
irritable and worried excessively.  He paced and had motor 
activity at times.  He also worried excessively that his 
caregiver might suffer harm, which they felt was paranoid 
behavior.  In a typical day, the veteran remained at home and 
while he did watch the news, he had little other social 
contact.  

On physical examination, he was well groomed, alert and 
animated.  He tended to talk in detail and required frequent 
interruption to keep him on the task of the examination.  The 
upper extremities were without loss of strength, range of 
motion, coordination or sensation.  The lower extremities were 
of normal bulk and tone, with good range of motion at the 
hips, but some limitation of motion of the left knee.  His 
gait was mildly antalgic, but he walked without assistive 
devices.  The diagnoses were sensory neuropathy, lumbar disc 
degeneration, PTSD, gait instability and chronic pain.  No 
opinion was rendered regarding whether the veteran needed the 
aid and attendance of another at that time, but in an October 
2006 addendum, the examiner noted that the veteran needed help 
to dress himself, button buttons and to undress.  The veteran 
did not use an orthopedic appliance, but was unable to bathe 
without assistance.  He cited his pain condition and imbalance 
as limiting these abilities.  His son shopped for food and to 
prepared meals, but the veteran could feed himself.  He could 
go to the toilet by himself, but had pain in ambulation and 
sometimes used a diaper at night because of difficulty walking 
to the bathroom.  He did not drive, but could ride in a car 
for short distances.  This was limited by pain.  He ambulated 
without assistive devices, but used a cane or crutch at times.  
He was assisted to avoid hazards in his daily environment by 
his family who prepared meals and assisted with bathing.  No 
other hazards were identified.  In the examiner's opinion the 
veteran was not able to live independently and required 
significant assistive on a daily basis.  

A psychiatric examination was conducted by VA in December 
2006.  At that time, it was noted that the veteran's entire 
claims file had been reviewed.  The veteran had not had any 
psychiatric hospitalizations since 1999, when he had been 
hospitalized for symptoms related to his PTSD.  The veteran 
stated that he suffered from his PTSD symptoms "all the 
time."  He did state that he was not having symptoms during 
the examination because of his medications.  He was evasive 
about the type of symptoms that he had, but stated that he had 
some memories of his service in Vietnam, including hearing 
bullets travel past his head.  He denied any survivor guilt, 
alexithymia or affective numbing.  He described close and 
supportive emotional relationships with his son and his son's 
girlfriend, which were clearly demonstrated by their 
interactions around the interview.  When asked specifically 
about the length of remissions from his PTSD, he stated that 
he did not have any days off.  The veteran had a relationship 
with his son and his son's girlfriend, but denied any leisure 
activities.  He denied any history of suicide attempts or of 
any assaultiveness since 1999.  He appeared to be quite stable 
as to his psychosocial adjustment since 1999 and lived with 
the support of his son and his son's girlfriend.  He required 
their support for the activities of daily living.  

On mental status evaluation, he was able to make adequate 
communication, but his thinking was somewhat tangential.  No 
delusions were noted.  He denied suicidal or homicidal 
thoughts.  He was oriented as to time and place and was aware 
of the purpose of the interview.  He described short-term 
memory loss, did not have any obsessive or ritualistic 
behavior, panic attacks or depression.  He spoke normally, 
although he was highly persistent about his pain 
presentations.  He sated that he only slept two or three hours 
in most 24 hour periods and had never slept more than five 
hours.  The diagnosis was PTSD, chronic.  His GAF score was 
noted to be 35, representing major impairment in multiple 
areas.  He managed his money with the help of his son, who 
wrote all the checks for the bills, which he then signed.  He 
was considered to be substantially homebound and was assisted 
in significant activities of daily living by his son and 
relatives.  He suffered from a combination of pain problems, 
dementia and PTSD, which had together kept him in a minimally 
functional condition.  His prognosis was considered poor.  

Disability evaluations are determined by the application of 
the Schedular for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However where an increase in the 
level of a service connected disability is at issue, the 
primary concern is the present level of disability.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
12 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The veteran's current psychiatric disorder manifestations are 
difficult to characterize, due to one of his symptoms, which 
is a tendency to be evasive about the type of symptoms that 
he has.  He has described nightmares and sleep disturbances 
as well as intrusive thoughts of Vietnam which occur daily.  
While these symptoms are very significant, he has not 
demonstrated the criteria for a 100 percent schedular 
evaluation.  There has been no gross impairment of his 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior disorientation 
to time or place.  While he was apparently a danger to others 
in June 1999, at the time of his hospitalization that month, 
this has not been persistently shown.  He has demonstrated an 
inability to perform the activities of daily living, but the 
examiner stated that this was partially due to dementia and 
his pain disorder that have not been associated with his 
PTSD.  As such, he has not met the criteria for a 100 percent 
evaluation for PTSD.  

The veteran is also claiming special monthly compensation on 
account of the need for the aid and attendance of another, or 
being housebound.  If a veteran, as the result of service-
connected disability, is so helpless as to be in need of 
regular aid and attendance, an increased rate of compensation 
(special monthly compensation) is payable.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  The following will be 
accorded consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities rateable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life. 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

It is clear from the record that the veteran requires the 
need of a caregiver to help him through the day.  The 
criteria for aid and attendance benefits require that this be 
the result of his service connected disability alone.  The 
veteran has significant non-service connected disability, 
primarily his pain disorder and low back disability that 
cause an inability to independently function.  Although the 
January 2001 opinion included only a diagnosis of PTSD, that 
report also noted the veteran's pain disability in the body 
of the examination report.  This disability has not been 
service connected and may not be used in this determination.  
The positive opinion rendered in October 2006 also includes a 
discussion of the veteran's pain disorder and imbalance as 
necessitating the need for the aid and attendance of another.  
Disabilities for which service connection has not been 
established.  As the record does not show that the veteran 
needs the aid and attendance of another solely due to his 
service connected disorder, PTSD, the claim must be denied.  

Regarding the claim for special monthly compensation on 
account of housebound status, it is noted that the veteran is 
not in receipt of a single service connected disability rated 
100 percent.  Moreover, he is not shown to be confined to his 
house secondary to service connected disability.  Therefore 
he is not eligible for this benefit.  

Finally, the veteran is claiming earlier effective dates for 
the 70 percent rating for his PTSD and for a total rating 
based on individual unemployability.  The effective date for 
an increased rating will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim is received within one year from 
such date; otherwise, the effective date for an increased 
rating will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

Review of the record shows that the effective date of these 
awards was June 2, 1999.  This is the date that the veteran 
became hospitalized due to a significant degeneration of his 
PTSD symptoms.  Prior to this date; however, the veteran was 
shown to have been functioning adequately and as late as 
December 1998 was shown to be functioning well with a GAF 
score of 70.  There is no indication prior to June 2, 1999 
that can be utilized to factually ascertain that an increase 
in his disability had occurred.  As such, there is no basis 
for an effective date for either the 70 percent rating or the 
total rating by reason of individual unemployability prior to 
June 2, 1999.  


ORDER

Service connection for peripheral neuropathy, including as a 
result of exposure to Agent Orange, is denied.  

Special monthly compensation (SMC)on account of the need for 
the regular aid and attendance of another, or being 
housebound, is denied.  

An evaluation in excess of 70 percent for post-traumatic 
stress disorder (PTSD) is denied.  

An effective date earlier than June 2, 1999 for an award of a 
70 percent evaluation for PTSD is denied.  

An effective date earlier than June 2, 1999 for an award of a 
total rating by reason of individual unemployability is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


